EXHIBIT 10.10

US NATURAL GAS CORP
EMPLOYMENT AGREEMENT


EMPLOYMENT AGREEMENT dated as of July 15, 2010 (this "Agreement"), by and
between Chuck Kretchman (the "Employee"), and US NATURAL GAS CORP a Florida
Corporation with its principal offices located at 33 6th Street S., Suite 600,
St. Petersburg, FL 33701 (the "Company").


WHEREAS, the individual desires to be employed as a Chief Financial Officer of
the Company; and


WHEREAS, the Company desires to employ the individual as Chief Financial Officer
of the Company and the individual desires to continue his employment with the
Company in the aforementioned capacity, all upon the terms and provisions, and
subject to the conditions set forth in this Agreement.


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and legal sufficiency of which are hereby acknowledged, the parties
hereby agree as follows:


Section 1.                      Definitions.  As used in this Agreement the
following terms shall have the meanings set forth in this Section 1:


(a)
"Affiliate" of any Person means any stockholder or person or entity controlling,
controlled by under common control with such Person, or any director, officer or
key executive of such Person or any of their respective relatives. For purposes
of this definition, "control," when used with respect to any Person, means the
power to direct the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise; and the terms "controlling" and "controlled" have meanings that
correspond to the foregoing.



(b)
"Cause" shall mean (i) the Company being subjected to any criminal liability
under any applicable law as a result of any action or inaction on the part of
the Employee, which the Employee did not, at the time, reasonably believe to be
in the best interests of the Company; (ii) the conviction or admission of the
Employee of, or plea by the Employee of nolo contendre to, a felony or crime
which the Board of Directors concludes is likely to have a material and adverse
effect on the reputation of the Company; (iii) if the Employee is chronically
addicted to any narcotic or other illegal or controlled substance or repeatedly
abuses any alcoholic product or any prescription stimulants or depressant, as
determined by a physician designated by the Company, which in the reasonable
opinion of the Board of Directors of the Company materially interferes with
Employee's performance of his duties and obligations hereunder; (iv) the
Employee committing fraud, or stealing or misappropriating any asset or property
of the Company, including, without limitation, any theft or embezzlement; or (v)
a breach of a material term or provision of this Agreement by the Employee which
is not cured by the Employee within ten (10) business days after written notice
of such breach from the Company is received by the Employee.



(c)
"Change of Control" shall mean the occurrence of any of the following: (i) a
Person or group of Persons, other than any current member of the Board of
Directors, obtains beneficial ownership of at least thirty percent (40%) of the
outstanding capital stock of the Company; or (ii) a change in the membership of
more than seventy percent (70%) of the current Board of Directors in any twelve
(12) month period.



(d)
"Common Stock" shall mean the common stock, par value $0.001 per share, of the
Company, and any other class of common stock of the Company created after the
date of this Agreement in accordance with the Company's Certificate of
Incorporation and applicable law.



(e)
"Competing Business" shall mean any business, enterprise or other Person that as
one of its businesses or activities, is engaged in the development of and/or
energy exploration, leasing of mineral rights, crude or natural gas production
therewith that are provided by the Company.



 
1

--------------------------------------------------------------------------------

 
(f)
"Confidential and Proprietary Information" shall mean any and all (i)
confidential or proprietary information or material not in the public domain
about or relating to the business, operations, assets or financial condition of
the Company or any Affiliate of the Company or any of the Company's or any such
Affiliate's trade secrets, including, without limitation, research and
development plans or projects; data and reports; computer materials such as
programs, instructions and printouts; formulas; product testing information;
business improvements, processes, marketing and selling strategies; strategic
business plans (whether pursued or not); budgets; unpublished financial
statements; licenses; pricing, pricing strategy and cost data; information
regarding the skills and compensation of executives; the identities of clients
and potential clients; intellectual property strategies and any work on any
patents, trademarks and tradenames, prior to any filing or the use thereof in
commerce; pricing, timing, sales terms, service plans, methods, practices,
strategies, forecasts, know-how and other marketing techniques; and (ii)
information, documentation or material not in the public domain by virtue of any
action by or on the part of the Employee, the knowledge of which gives or may
give the Company or any Affiliate of the Company an advantage over any Person
not possessing such information. For purposes hereof, the term Confidential and
Proprietary Information shall not include any information or material (i) that
is known to the general public other than due to a breach of this Agreement by
the Executive or (ii) was disclosed to the Employee by a Person who the Employee
did not reasonably believe was bound to a confidentiality or similar agreement
with the Company.



(g)           "CPI" shall have the meaning given to that term in Section 4(a)
hereof.


(h)
"Discretionary Bonus" shall have the meaning given to that term in Section 4(c)
hereof.



(i)
"Employment Term" shall have the meaning given to that term in Section 2 hereof.



(j)
"Good Reason" shall mean a substantial change to or reduction in the duties or
responsibilities of the Employee such that the responsibilities of the Employee
are no longer commensurate with the Employee's job title and daily duties with
the Company as set forth herein, or the occurrence of Change of Control or a
change in the Employee's job title from that of Field Supervisor of the Company
which is not concurred in by the Employee within one (1) month of its occurrence
or the breach of a material term or provision of this Agreement by the Company
which is not cured by the Company within ten (10) business days after written
notice of such breach from the Employee is received by the Company. The failure
to renew this Agreement after the expiration of the Employment Term shall not
constitute Good Reason.



(k)
"Incapacity" shall mean any illness or mental or physical incapacity or
disability which prevents the Employee from performing his duties or obligations
hereunder for a continuous period of sixty (60) consecutive days or for shorter
periods aggregating ninety (90) days within any consecutive twelve (12) month
period.



(l)
"Inventions" shall mean inventions, discoveries, concepts and ideas, whether
patentable or not, patents, patent applications, copyrights and other
intellectual property, including, without limitation, processes, methods,
formulae and techniques, and improvements thereof or know-how related thereto,
concerning any business activity of the Company or any Affiliate of the Company,
with which the Employee becomes, directly or indirectly, involved as a result in
whole or in part, directly or indirectly, of the Employee's employment by the
Company, or any Affiliate of the Company, and whether conceived of solely by the
Employee or jointly with the efforts of others.



(m)
"Performance Bonus" shall have the meaning given to that term in Section 4(c)
hereof.



(n)
"Person" shall mean, without limitation, any natural person, corporation,
partnership, limited liability company, joint stock company, joint venture
association, trust or other similar entity or firm.



(o)           "Salary" shall have the meaning given to that term in Section 4(a)
hereof.


(p)
"Without Cause" shall mean the termination of the Employee's employment
hereunder by the Company, other than termination by the Company due to the
Employee's death or Incapacity or based upon Cause.



Section 2. Employment and Term. The Company hereby employs the Employee as Chief
Financial Officer of the Company and the Employee hereby accepts such employment
in that capacity, upon the terms and provisions, and subject to the conditions,
set forth in this Agreement, for a term commencing on July 15, 2010, and
terminating on December 31, 2011, unless earlier terminated as provided in this
Agreement (the "Employment Term").


Section 3. Employee's Duties. (a) Employee is hereby hired to perform services
for Employer in the capacity of Chief Financial Officer and shall include all of
the powers and duties usually incident to such position for a U.S. listed public
company. In such capacity, Employee's duties shall consist of providing to the
Company, professional services in the areas described below.
 
 
2

--------------------------------------------------------------------------------

 




Employee shall be responsible for
 

 
·         the preparation of all financial statements and documents in
compliance with U.S. GAAP required to complete the Transaction, including
drafting of all financial statements, Management Discussions and Analyses, and
any other documents required by U.S. regulatory bodies;

 

 
·        creating and maintaining proper financial controls which shall include,
but not be limited to, evaluating the Company’s internal controls and procedures
in connection with Section 404 of the Sarbanes-Oxley Act to identify
improvements to endure compliance with all regulatory and reporting
requirements;

 

 
·        coordinating post-transaction capital raise with any investment banking
firm, including preparation of detailed projections and English business
plan/presentation, and meetings with, and presentations to, potential investors;
and

  

 
·        communication with investors and shareholders regarding financial and
operational matters of the Company.

 

 
·       preparation of all public filings, including annual and quarterly
reports, management discussion and analysis, material change reports, insider
ownership reports, and any other public reports required to be filed by the
Company with a regulatory agency to maintain its stock exchange listing or
quotation;

 

 
·       coordination with independent auditors on quarterly reviews and annual
audits, including (i) supervision of Company staff to prepare financial results,
schedules, and documents associated with such audit or review, (ii) resolution
of complicated accounting issues that may arise during the review or audit,
including drafting of comprehensive audit memos referencing appropriate U.S.
accounting literature and reaching consensus with senior audit team members, and
(iii) ensuring that all financials are properly presented in accordance with
U.S. GAAP, as applicable;

 

 
·       implementation of internal controls and procedures improvements to
comply with applicable regulatory and reporting, including performing required
testing of internal controls over financial reporting to ensure that management
is comfortable signing the certifications required by Section 404 of the
Sarbanes-Oxley Act;

 

 
·       ensuring that the Company is in compliance with all other exchange
requirements; communication with shareholders, analysts, and other investors;

 

 
·       supervision of Company accounting staff on monthly closings and other
matters; and

 

 
·       other services as CFO and the Company may agree during the engagement

 
(a)  
Employee and Employer agree that the Employee shall devote his full time,
attention and skills during the normal working hours designated to him hereunder
exclusively to the performance of his duties hereunder, and effectively perform
his duties and make his best endeavors to ensure the satisfactory accomplishment
of the assignment to him as Employer’s Chief Financial Officer. Employee shall
perform the Employee's duties and obligations hereunder diligently, competently,
faithfully and to the best of his ability. The Employee may not serve on the
board of directors or other governing boards of other corporations or businesses
or industry organizations.



Section 4. Compensation.


(a)
In consideration of the performance of all of the duties and obligations to be
performed by the Employee hereunder, the Company agrees to pay and the Employee
agrees to accept, salary at an annual rate as defined below (the “Salary”),
payable in accordance with the Company's regular payroll practices as from time
to time in effect, less all withholdings and other deductions required to be
deducted in accordance with any applicable federal, state, local or foreign law,
rule or regulation.

 
 
3

--------------------------------------------------------------------------------

 
 
Period
Annual Salary
July 1, 2010-September 30, 2010
$50,000.00
September 30, 2010-December 31, 2010
$65,000.00
January 1, 2011- December 31, 2011
$90,000.00

 
(b)
In consideration of the Employee’s execution and delivery of this Agreement, the
Company shall issue to the Executive options to purchase common stock of the
Company as set forth below. All of the options set forth in this Section 4(b)
shall have an expiration period three years from the date they are fully vested
and shall fully vest upon the occurrence of a Change in Control or upon a
termination of this Agreement by the Employee for Good Reason.  The Company
shall use its best efforts to have all shares underlying these options to be
freely trading shares upon exercise of such options and covenants that failure
to do so, or failure to do so within a timely period following execution of this
Agreement, shall constitute “Good Reason” for purposes of this agreement:

 

Number of Shares    Strike Price Vesting Date 100,000   $0.15  Execution of this
Agreement 250,000 $0.15        December 31, 2010 250,000   $0.15   June 30, 2011

 
(c)
The Employee shall be entitled to additional options or bonuses in amounts and
under terms as determined by the Board of Directors, or the Compensation
committee if the Company so forms one.



(d)
Should there be a Change of Control of the Company or any other transaction in
which the Company is not the surviving entity during the Employment Term, then
as part of that transaction, the Company shall try in its best efforts to have
the surviving entity modify the Agreement in an equitable manner to provide the
Employee the same type of benefits that he is entitled to earn pursuant to
Section 4(c) of this Agreement.



Section 5. Benefits, Vacation. (a) During the Employment Term, the Employee
shall be entitled to such insurance and health and medical benefits as are
generally made available to the other employees of the Company, as a group,
pursuant to such plans as are from time to time maintained by the Company;
provided, however, that the Employee shall be required to comply with the
conditions of coverage attendant to such plans.


(a)
During each contract year of the Employment Term, the Employee shall be entitled
to two (2) weeks of vacation. The Employee shall take vacation at such time or
times as the Employee desires, subject to the concurrence of the Company based
upon the then-current business needs and activities of the Company. Vacation
shall accrue if unused during the term of employment and shall be payable upon
request of the Employee within 30 days after the end of the year in which the
vacation was accrued and unused.



(b)
During the Employment Term, the Employee shall be eligible to participate in the
profit sharing and other benefit plans that the Company from time to time makes
available to the senior executives of the Company as a group, subject to the
terms, provisions and conditions of such plans, including, without limitation,
any vesting periods and eligibility criteria.

 
Section 6. Termination of Employment Term. (a) In the event of the death of the
Employee during the Employment Term, the Employee's employment hereunder shall
automatically terminate as of the date of death; provided, however, that the
Employee 's estate or legal representative, as the case may be, shall be
entitled to receive, and the Company shall pay, any accrued and unpaid Salary
for a two (2) month period following the date of death, any Performance Bonus
that would be payable for the two (2) month period in which the Employee died
which are properly owing to the Employee pursuant to Section 6 hereof.


(a)
In the event of the Employee 's Incapacity, the Company may, in its sole
discretion, terminate the Employee 's employment hereunder upon written notice
to the Employee; provided, however, that the Employee or the Employee 's legal
representative, as the case may be, shall be entitled to receive, and the
Company shall pay, (i) any accrued and unpaid Salary for a two (2) month period
from the date of termination, less any amounts received by the Employee under
any disability insurance policy maintained by the Company; and (ii) any
Performance Bonus that would be payable for the two (2) month period after the
Employee's employment is terminated due to Incapacity and reimbursement of
business expenses which are properly owing to the Employee pursuant to Section 6
hereof, through the date of termination;

 

 
 
4

--------------------------------------------------------------------------------

 
(b)
The Company shall have the right to terminate the Employee's employment under
this Agreement at any time for Cause upon written notice to the Employee. In the
event the Employee's employment hereunder is terminated by the Company for
Cause, the Company shall only be obligated to pay accrued and unpaid Salary
through the date of termination and the Company shall pay any accrued and
unreimbursed business expenses which are properly owing to the Employee through
the date of termination.



(c)
The Company shall have the right to terminate the Employee's employment
hereunder Without Cause at any time upon thirty (30) days' prior written notice
to the Employee. If the Company terminates the Employee's employment hereunder
Without Cause, the Company shall (i) continue to pay Salary to the Employee
provided for hereunder for a period equal to a two (2) month from the date of
termination and (ii) pay any unreimbursed business expenses which are properly
owing to the Executive pursuant through the date of termination. In addition,
should the Employee's employment hereunder be terminated Without Cause, the
Company shall pay to the Employee the Performance Bonus, if any, for the entire
contract year in which the termination of the Executive's employment with the
Company hereunder occurs.. The Employee shall not be under any obligation to
mitigate the Company's obligation pursuant to this Section 6(d) by securing
other employment or otherwise.



(d)
The Employee shall have the right to terminate his employment with the Company
hereunder for Good Reason, upon not less than thirty (30) days prior written
notice to the Company. Should the Employee terminate his employment hereunder
for Good Reason, the Company shall be obligated to make the payments to the
Employee provided for in Section 6(c) hereof upon the termination of the
Employee's employment by the Company Without Cause.



(e)
The failure of the Company to continue the employment of the Employee upon
expiration of the Employment Term as defined in Section 2 shall not be
considered a termination of employment for purposes of this Agreement. The
Company's obligations with respect to the Performance Bonus for the last year of
the Employment Term, if any, shall survive the expiration of this Agreement.

 
Section 7. Restrictions Respecting Competing Businesses, Confidential
Information, etc. The Employee acknowledges and agrees that by virtue of the
Employee's position and involvement with the business and affairs of the
Company, the Employee will develop substantial expertise and knowledge with
respect to all aspects of the Company's business, affairs and operations and
will have access to all significant aspects of the business and operations of
the Company and to Confidential and Proprietary Information. The Employee
acknowledges and agrees that the Company will be damaged if the Employee were to
breach any of the provisions of this Section 7 or if the Employee were to
disclose or make unauthorized use of any Confidential and Proprietary
Information. Accordingly, the Employee expressly acknowledges and agrees that
the Employee is voluntarily entering into this Agreement and that the terms,
provisions and conditions of this Section 7 are fair and reasonable and
necessary to adequately protect the Company.


(a)
The Employee hereby covenants and agrees that, during the Employment Term and
thereafter, unless otherwise authorized by the Company in writing, the Employee
shall not, directly or indirectly, under any circumstance: (i) disclose to any
other Person (other than in the regular course of business of the Company) any
Confidential and Proprietary Information, other than pursuant to applicable law,
regulation or subpoena or with the prior written consent of the Company; (ii)
act or fail to act so as to impair the confidential or proprietary nature of any
Confidential and Proprietary Information; (iii) use any Confidential and
Proprietary Information related to the Company's business other than for the
sole and exclusive benefit of the Company; or (iv) offer or agree to, or cause
or assist in the inception or continuation of, any such disclosure, impairment
or use of any Confidential and Proprietary Information. Following the Employment
Term, the Employee shall return all documents, records and other items
containing any Confidential and Proprietary Information to the Company
(regardless of the medium in which maintained or stored), without retaining any
copies, notes or excerpts thereof, or at the request of the Company, shall
destroy such documents, records and items (any such destruction to be certified
by the Executive to the Company in writing).



(b)
The Employee covenants and agrees that, while the Employee is employed by the
Company and for  (6) six months after the Employee ceases to be employed by the
Company, if the Employee (i) voluntarily terminates his employment with the
Company for Good Reason or (ii) is terminated by the Company for Cause, the
Employee shall not, directly or indirectly, manage, operate or control, or
participate in the ownership, management, operation or control of, or otherwise
become interested in (whether as an owner, partner, lender, consultant,
Executive, agent, supplier, distributor or otherwise) any Competing Business
whose operations are in the state of West Virginia, Kentucky, or, directly or
indirectly, induce or influence any customer or other Person that has a business
relationship with the Company, or any Affiliate of the Company, to discontinue
or reduce the extent of such relationship; provided that in the case of a
termination by the Employee pursuant to clause (i) the Company at all times
continues to pay the amounts owing to the Employee pursuant to Section 7(b)
hereof. For purposes of this Agreement, the Employee shall be deemed to be
directly or indirectly interested in a business if he is engaged or interested
in that business as a director, officer, Employee, agent, partner, individual
proprietor, consultant, advisor or otherwise, but not if the Employee's interest
is limited solely to the ownership of not more than 5% of the securities of any
class of equity securities of a corporation or other Person whose shares are
listed or admitted to trade on a national securities exchange or are quoted on
NASDAQ or a similar means if NASDAQ is no longer providing such information.



(c)
While the Employee is employed by the Company and for (6) six months after the
Employee ceases to be employed by the Company, the Employee shall not, directly
or indirectly, solicit to employ for himself or others any employee of the
Company or any Affiliate of the Company who was an employee of the Company or
any Affiliate of the Company as of the date of the termination of the Employee's
employment with the Company, or to solicit any such employee to leave such
employee's employment or join the employ of another, then or at a later time;
provided that the foregoing shall not apply to any family member of the Employee
who is employed by the Company or any such Affiliate or the Employee's
administrative assistant.



(d)
The parties agree that nothing in this Agreement shall be construed to limit or
negate the common law of torts, confidentiality, trade secrets, fiduciary duty
and obligations where such laws provide the Company with any broader, further or
other remedy or protection than those provided herein.



(e)
Because the breach of any of the provisions of this Section 7 may result in
immediate and irreparable injury to the Company for which the Company may not
have an adequate remedy at law, the Company shall be entitled, in addition to
all other rights and remedies, to a decree of specific performance of the
restrictive covenants contained in this Section 7 and to a temporary and
permanent injunction enjoining such breach, without posting a bond or furnishing
similar security.



 
5

--------------------------------------------------------------------------------

 
Section 8. Indemnification and Insurance.  The Company hereby agrees to fully
and promptly indemnify the Employee for any and all actions brought against the
Employee related to his employment with the Company.  Toward that end, the
Company agrees to obtain and maintain General Liability Insurance (“G&L”) during
the term of this Agreement in amounts, terms and conditions reasonably
acceptable.


Section 9. Severability. Each term and provision of this Agreement is severable;
the invalidity, illegality or unenforceability or modification of any term or
provision of this Agreement shall not affect the validity, legality and
enforceability of the other terms and provisions of this Agreement, which shall
remain in full force and effect. Since it is the desire and intent of the
parties that the provisions of this Agreement be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought, should any particular provision of this Agreement
be deemed invalid, illegal or unenforceable, the same shall be deemed reformed
and amended to delete that portion that is adjudicated to be invalid, illegal or
unenforceable and the deletion shall apply only with respect to the operation of
such provision and to the extent of such provision and, to the extent that a
provision of this Agreement would be deemed unenforceable by virtue of its
scope, but may be made enforceable by limitation thereon, each party agrees that
this Agreement shall be reformed and amended so that the same shall be
enforceable to the fullest extent permissible under the laws and public policies
applied in the jurisdiction in which enforcement is sought.


Section 10. Assignment. This Agreement and the rights and obligations of the
parties hereto shall bind and inure to the benefit of each of the parties
hereto, the heirs, executors, administrators and legal representatives of the
Employee and the successors and permitted assigns of the Company. Neither this
Agreement nor any rights or benefits hereunder may be assigned by the Employee
or the Company without the prior written consent of the other party hereto,
except that the Company may assign any of its rights or obligations hereunder to
any other Person which purchases all or substantially all of the common stock or
assets of the Company or is the successor to the Company by merger,
consolidation or other similar transaction.


Section 11. Amendment; Entire Agreement. This Agreement may not be modified,
amended, altered or supplemented except by a written agreement executed by the
parties hereto. This Agreement contains the entire agreement and understanding
of the parties hereto with respect to the subject matter of this Agreement and
supersedes all prior and/or contemporaneous agreements and understandings of any
kind and nature (whether written or oral) between the parties with respect to
such subject matter, all of which are merged herein.


Section 12. Waivers. Waiver by either party of either breach of or failure to
comply with any provision of this Agreement by the other party shall not be
construed as, or constitute, a continuing waiver of such provision, or a waiver
of any other breach of, or failure to comply with, any other provision of this
Agreement, any such waiver must be in writing to be limited to the specific
matter and instance for which it is given. No waiver of any such breach or
failure or of any term or condition of this Agreement shall be effective unless
in a written instrument and signed by the waiving party and delivered, in the
manner required for notices generally, to the affected party.








The Remainder of this page intentionally left blank








 
6

--------------------------------------------------------------------------------

 
 
Section 13. Notices. All notices, consents, directions, approvals, instructions,
requests and other communications required or permitted by the terms of this
Agreement to be given to any person shall be in writing, and shall be delivered
personally or sent by certified mail, return receipt requested (postage prepaid)
or by telecopy, to the parties at the following addresses or telecopy numbers,
as applicable:


If to the Employee:


Mr. Chuck Kretchman
7040 32nd Avenue North
St. Petersburg, FL 33701
 
If to the Company:


US Natural Gas Corp
33 6th Street S.
Suite 600
St. Petersburg, FL 33701
Fax: 815-846-0755


or to such other address as a party may have furnished to the other parties in
writing in accordance herewith. Any notice, consent, direction, approval,
instruction, request or other communication given in accordance with this
Section 14 shall be effective after it is received by the intended recipient.


Section 14. Governing Law; Jurisdiction. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF FLORIDA APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED IN THAT STATE, WITHOUT REGARD OR REFERENCE
TO ITS PRINCIPLES OF CONFLICTS OF LAWS. THIS AGREEMENT SHALL BE CONSTRUED AND
INTERPRETED WITHOUT REGARD TO ANY PRESUMPTION AGAINST THE PARTY CAUSING THIS
AGREEMENT TO BE DRAFTED.
 
Section 15. Headings; Counterparts. The headings contained in this Agreement are
inserted for reference purposes only and shall not in any way affect the
meaning, construction or interpretation of this Agreement. This Agreement may be
executed in two (2) counterparts, each of which when executed shall be deemed to
be an original, but both of which, when taken together, shall constitute one and
the same document.




 
7

--------------------------------------------------------------------------------

 






IN WITNESS WHEREOF, the Employee and the Company have executed this Agreement as
of the date first above written.




Chuck Kretchman






___________________________________________
Individually




US Natural Gas Corp






By: ________________________________________


Name: Wayne Anderson


Title:    President








8


